

116 HR 7288 IH: Taxpayer Research and Coronavirus Knowledge Act of 2020
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7288IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Mr. Doggett (for himself, Mr. Rooney of Florida, Ms. Schakowsky, Ms. DeLauro, Mr. DeFazio, Mr. Pocan, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, Veterans' Affairs, Science, Space, and Technology, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services and other Federal officials to compile into a searchable database information relating to Federal support for biomedical research and development related to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Taxpayer Research and Coronavirus Knowledge Act of 2020.2.Database(a)In generalThe Secretary of Health and Human Services, the Director of the National Institutes of Health, the Assistant Secretary for Preparedness and Response of the Department of Health and Human Services, the Director of the Biomedical Advanced Research and Development Authority, the Secretary of Defense, the Secretary of Veterans Affairs, the Director of the National Institute of Allergy and Infectious Diseases, and such other Federal officials as the Secretary of Health and Human Services determines to be relevant, acting in coordination, shall—(1)compile into a searchable database information relating to Federal support (before or after the date of enactment of this Act) for biomedical research and development related to COVID–19 (including biomedical research and development relating to a product or therapy that was later modified or repurposed to be used for COVID–19); and(2)make such database available on the public website of the Department of Health and Human Services.(b)Covered informationThe information relating to Federal support referred to in subsection (a)(1) includes all contracts, funding agreements, licensing arrangements, other transactions, and other arrangements entered into by the Federal Government and tax benefits provided with respect to research and development, and manufacturing, of a drug (including biological products), cell or gene therapy, or medical device intended to be manufactured, used, designed, developed, modified, repurposed, licensed, or procured to diagnose, mitigate, prevent, treat, or cure COVID–19, including but not limited to the following:(1)Licensing agreements pursuant to section 207 of title 35, United States Code.(2)Cooperative research and development agreements and licensing agreements pursuant to section 3710a of title 15, United States Code.(3)Funding agreements, as defined under section 201 of title 35, United States Code.(4)Other transactions entered into pursuant to the following statutes:(A)Section 319L of the Public Health Service Act (42 U.S.C. 247d–7e).(B)Section 105 of the National Institutes of Health Reform Act of 2006 (42 U.S.C. 284n).(C)Section 480 of the Public Health Service Act (42 U.S.C. 287a).(D)Section 421 of the Public Health Service Act (42 U.S.C. 285b–3).(E)Section 2371 of title 10, United States Code.(5)Tax credits and deductions associated with—(A)qualified clinical testing expenses, as defined under section 45C of title 26, United States Code;(B)qualified research expenses, as defined under section 41 of title 26, United States Code; and(C)charitable contributions, as defined under section 170(c) of title 26, United States Code, to patient assistance programs.(c)Information requiredNotwithstanding any other provision of law, the Federal officials referred to in subsection (a) shall include in the database under subsection (a), with regard to each contract, funding agreement, licensing arrangement, other transaction, other arrangement, or tax benefit described in subsection (b), at least the following information:(1)The agency, program, institute, or other Federal Government entity providing the Federal support.(2)The amount and period of Federal financial support with an itemized breakdown.(3)Other Federal nonfinancial support, including but not limited to the use of Federal personnel, Federal facilities, and Federal equipment.(4)The grant number, if applicable.(5)Associated clinical trial data, upon trial completion.(6)Associated patents and patent applications, specifying—(A)any Federal ownership in such patents and patent applications;(B)the expiration date of such patents and filing dates of such patent applications; and(C)the numbers of such patents and patent applications.(7)Associated periods of marketing exclusivity under Federal law and the durations of such periods.(8)The corporation, nonprofit organization, academic institution, person, or other entity receiving the Federal support.(9)Any products (including repurposed products) approved, authorized, or cleared for marketing, or for which marketing approval, authorization, or clearance is being sought, the development of which was aided by Federal support, including—(A)the names of such products;(B)the prices of such products; and(C)the current and anticipated manufacturing capacity to produce such products.(10)The full terms of the contract, funding agreement, licensing arrangement, other transaction, or other arrangement described in subsection (b).(d)Format of informationThe database under subsection (a) shall be—(1)searchable and filterable according to the categories of information described in subsection (c); and(2)presented in a user-friendly format.(e)TimingThe database under subsection (a) shall be—(1)made publicly available not later than 1 month of the date of enactment of this Act; and(2)updated not less than every 2 weeks.(f)Disclosure(1)In generalNotwithstanding any other provision of law, to the extent necessary for an official referred to in subsection (a) to carry out this section, such official may require entities receiving Federal support referred to in subsection (a)(1) to disclose to the official any information relating to such Federal support and required to be included in the database under subsection (a).(2)Penalty for nondisclosureIf an entity that is required to disclose information pursuant to paragraph (1) fails to disclose such information within a reasonable period of time or within two weeks of the official requesting such information, whichever is sooner, then such entity and all executive officers employed by such entity shall no longer be eligible for the receipt of Federal support in the form of a contract, funding agreement, licensing arrangement, other transaction, or other arrangement.